Citation Nr: 1721812	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

A June 2015 Board decision denied the Veteran's claim for service connection for bilateral hearing loss disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued an order vacating the Board's June 2015 Board decision consistent with a Joint Motion for Remand filed in November 2016.  The issue has been returned to the Board for review consistent with the Court's order.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  

First, the May 2012 VA audiological examination report shows a currently diagnosed bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385 (2016).  See also 38 C.F.R. § 3.303.    

Next, concerning an in-service disease or injury, the Veteran's DD form 214 shows a military occupational specialty of "pers spec."  Record of assignments included in the service personnel records show that the Veteran's duties were also listed as pioneer and "Co Clerk" and that he served in Vietnam.  The Veteran stated that he was exposed to artillery noise and artillery firings damaged his ears.  The Board finds that the Veteran's statements concerning exposure to noise are competent and credible and the Board finds that the requirement for an in-service injury has been met.  38 C.F.R. § 3.303. 

Concerning the etiology of the Veteran's current bilateral hearing loss disability, the record contains negative VA medical opinions, which noted that there had not been a significant shift in audiometric thresholds from enlistment to separation during active service.

In this respect, the Veteran underwent audiometric testing at a May 1967 enlistment report of medical examination and a May 1969 separation report of medical examination.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board must consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data below.  

The May 1967 entrance examination report reflects the following audiometric findings and the converted audiometric findings are shown in parentheses:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

The May 1969 separation report of medical examination shows the following audiometric findings and the converted findings are shown in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
-
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
-
15 (20)

Regarding the etiology of the Veteran's bilateral hearing loss disability, the May 2012 VA examiner opined that the Veteran's hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  In support of this opinion, the examiner noted that there was no significant shift in audiometric thresholds from enlistment to separation, bilaterally. 

In a June 2012 addendum opinion, the VA examiner explained that hearing loss related to military noise exposure would occur at the time of noise incident and not be delayed in onset.  The examiner added that hearing loss occurring years later is caused by normal aging along with career and recreation noise exposure without consistent use of hearing protection.

While the Board acknowledges the aforementioned VA medical opinions, the opinions were based on the conversion of the enlistment audiometric findings and the unconverted separation audiometric findings.  If one converts the findings at both enlistment and separation, as shown above, it cannot be concluded that there was no shift in thresholds during active service.  Therefore, the VA medical opinions are assigned little probative value.  In this case, the Board must consider the converted audiometric findings on separation, which includes readings of over 20 decibels in each ear, indicating hearing impairment.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A July 2015 opinion from a private physician, M. S. T., M.D., was submitted in support of the Veteran's claim.  Dr. M. S. T.  stated that the Veteran's hearing loss was more likely related to his noise exposure and noise trauma related hearing
loss associated with military duty.  It was stated that there was poor testing which was performed in 1969, noting that hearing was not tested at 6000 Hertz; 8000 Hertz; and 3000 Hz.  Dr. M. S. T. explained that without thorough testing of all primary frequencies that are typically tested with even a hearing screen, and the lack of a full audiogram, there was no way we can rule out that his high frequency, sensorineural hearing loss which was notable at the 6000 and 8000 Hz range, was not present in 1969 as it was not tested.  It was stated that because his hearing loss was high frequency and he had a significant history of noise exposure, this was more than likely related to his exposures during active military duty.  

In reviewing all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss disability is related to active service.  In this respect, concerning the consideration of converted audiometric findings on the separation report of medical examination, the evidence indicates hearing impairment.  See Hensley, supra.  Further, the Veteran's private physician indicated that it could not be ruled out that the Veteran had sensorineural hearing loss as certain thresholds were not tested during active service.  In addition, the Board finds that the Veteran is competent and credible to report hearing difficulty since active service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral hearing loss disability is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


